Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALIPATIL (KR 20140095352, hereinafter MALIPATIL) in view of ZHANG et al. (US 2017/0237278 A1, hereinafter ZHANG).
                                          
    PNG
    media_image1.png
    813
    458
    media_image1.png
    Greyscale

As per claims 1 and 14, MALIPATIL discloses a wireless charging method, applied to a wireless charging device, comprising:
acquiring a charging parameter of a target electronic device (See Fig. 16 and Pars.346-347, disclose the degree of levitation is adjustable based on the state of charge of the battery of the electronic device 400, the information is transmitted from the power receiver communication circuit 293 to the power transmitting communication circuit 113);
and dynamically adjusting a magnetic levitation distance between the wireless charging device and the target electronic device according to the charging parameter (See Pars.346-348, disclose adjusting the height at which the electronic device is levitating based on the state of charge). However, MALIPATIL does not disclose the charging parameter used to control the levitation height is the temperature of the target electronic device.
ZHANG discloses a wireless charging system wherein the temperature of the target electronic device is detected and positioning of the charge receiving device is adjusted based on the detected temperature (See Par.61, discloses “detecting the temperature of the receiving antenna board, and acquiring the charging efficiency of the electronic device; determining whether the temperature exceeds a first preset threshold and whether the charging efficiency is lower than a second preset threshold; and triggering to move the receiving antenna board within the electronic device to the designated position.”).
MALIPATIL and ZHANG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MALIPATIL with ZHANG by adjusting the position of the charge receiving device based on the temperature of the target electronic device for the benefit of enhancing the cooling of the target electronic device by increasing its distance from the charging surface.

As per claim 8, MALIPATIL an electronic device. comprising:
a processor (See Fig.10, Item#280, discloses a control unit):
a memory device configured to store instructions executable by the processor (See Fig.10, Item#260 and Par.195, disclose a memory):
wherein, the processor is configured to execute the executable instructions in the memory to implement a method comprising:
acquiring a charging parameter of a target electronic device (See Fig. 16 and Pars.346-347, disclose the degree of levitation is adjustable based on the state of charge of the battery of the electronic device 400, also see Par.311, disclose “…in order to adjust the current applied to the second magnetic forming unit 409 to adjust the height of the mobile terminal 400 floating, the second magnetic forming unit 409 is formed as an electromagnet, and the first magnetic forming unit ( 309) may be formed of a ferromagnetic material or an electromagnet.”); and
dynamically adjusting a magnetic levitation distance between the wireless charging device and the target electronic device according to the charging parameter (See Pars.346-348, disclose adjusting the height at which the electronic device is levitating based on the state of charge, as disclosed above in Par.311, the magnetic levitation element 409 can be an electromagnet placed in the electronic device such that the height is adjusted based on the state of charge of the electronic device). However, MALIPATIL does not disclose the charging parameter used to control the levitation height is the temperature of the target electronic device.
ZHANG discloses a wireless charging system wherein the temperature of the target electronic device is detected and positioning of the charge receiving device is adjusted based on the detected temperature (See Par.61, discloses “detecting the temperature of the receiving antenna board, and acquiring the charging efficiency of the electronic device; determining whether the temperature exceeds a first preset threshold and whether the charging efficiency is lower than a second preset threshold; and triggering to move the receiving antenna board within the electronic device to the designated position.”).
MALIPATIL and ZHANG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MALIPATIL with ZHANG by adjusting the position of the charge receiving device based on the temperature of the target electronic device for the benefit of enhancing the cooling of the target electronic device by increasing its distance from the charging surface.

As per claims 2, 9 and 15, MALIPATIL and ZHANG disclose the wireless charging method and the electronic device of claims 1, 8 and 14 as discussed above, wherein the dynamically adjusting the magnetic levitation distance between the wireless charging device and the target electronic device according to the temperature parameter comprises:
determining a temperature grade according to the temperature parameter (See ZHANG, Par.61 and Fig.7, Item#68, disclose determining if the temperature exceeds a threshold);
acquiring a charging adjustment parameter corresponding to the temperature grade (See ZHANG, Fig.7, Item#64, discloses a controller which receives the detected temperature and based on the temperature retrieves instructions from the memory to adjust the position of the receiving antenna);
and adjusting the magnetic levitation distance between the wireless charging device and the target electronic device according to the charging adjustment parameter (See MALIPATIL Pars.346-348, disclose adjusting the height at which the electronic device is levitating based on the state of charge, the combination would yield an invention where the levitation height is adjusted based on the detected temperature of the electronic device).

As per claims 3, 10 and 16, MALIPATIL and ZHANG disclose the wireless charging method and the electronic device of claims 1, 8 and 14 as discussed above, wherein the dynamically adjusting the magnetic levitation distance between the wireless charging device and the target electronic device according to the temperature parameter comprises:
when a current temperature value of the target electronic device, corresponding to the temperature parameter, is within a first set range, improving a magnetic field intensity of a magnetic field where the target electronic device is located according to a first charging adjustment parameter so as to increase the magnetic levitation distance between the wireless charging device and the target electronic device (See MALIPATIL Pars.346-348, disclose adjusting the height at which the electronic device is levitating based on the state of charge, as disclosed above in Par.311, the magnetic levitation element 409 can be an electromagnet placed in the electronic device such that the height is adjusted based on the state of charge of the electronic device, also ZHANG, See Par.61, discloses “detecting the temperature of the receiving antenna board, and acquiring the charging efficiency of the electronic device; determining whether the temperature exceeds a first preset threshold and whether the charging efficiency is lower than a second preset threshold; and triggering to move the receiving antenna board within the electronic device to the designated position.” The combination would yield a device wherein the levitation height is adjusted to be higher when the temperature exceeds a first threshold); alternatively, when the current temperature value of the target electronic device, corresponding to the temperature parameter, is within a second set range, reducing the magnetic field intensity of the magnetic field where the target electronic device is located according to a second charging adjustment parameter so as to reduce the magnetic levitation distance between the wireless charging device and the target electronic device (The combination of the features of MALIPATIL and ZHANG would yield a system wherein the levitation height of the device is reduced when the temperature is below the threshold).
As per claims 4, 11, 17 and 20, MALIPATIL and ZHANG disclose the wireless charging method and electronic device of claims 1, 8 and 14 as discussed above, further comprising:
when the magnetic levitation distance between the wireless charging device and the target electronic device is reduced according to the temperature parameter, improving a working power of a heat dissipation device in the wireless charging device so as to improve a heat dissipation rate of the wireless charging device and the target electronic device (See ZHANG, Par.61, discloses “detecting the temperature of the receiving antenna board, and acquiring the charging efficiency of the electronic device; determining whether the temperature exceeds a first preset threshold and whether the charging efficiency is lower than a second preset threshold; and triggering to move the receiving antenna board within the electronic device to the designated position”, this means that the movement is based on the temperature exceeding a threshold and the efficiency, the increase of space between the charger and the charge receiving device will allow for the generated heat to be dissipated).

As per claims 5, 12 and 18, MALIPATIL and ZHANG disclose the wireless charging method and electronic device of claims 1, 8 and 14 as discussed above, wherein prior to the acquiring the charging parameter of the target electronic device, the method further comprises:
detecting whether an induced current exists in a transmitting coil in the wireless charging device; and in response to the induced current being detected, supplying power to the transmitting coil so as to control the magnetic levitation distance between the wireless charging device and the target electronic device to be a set distance (See MALIPATIL, Par.311, discloses a first magnetic forming unit which is activated when the charger is powered on, Pars.347-348, disclose when charging starts for a low state of charge device the levitation height will be h1. After an increased state of charge is detected, the height will be h2)

As per claims 6, 13 and 19, MALIPATIL and ZHANG  disclose the wireless charging method and electronic device of claims 1, 8 and 14 as discussed above, further comprising: acquiring interactive data information sent by a wireless communication module in the target electronic device: and controlling an audio device in the wireless charging device to play speech data correspondingly according to the interactive data information (See Par.326, discloses “When the communication signal is received, the mobile terminal 400 may perform a notification operation to notify the user. This notification operation outputs a preset sound through a speaker built into the mobile terminal 400 or the wireless power transmitter 300).

As per claim 7, MALIPATIL and ZHANG  the wireless charging method of claim 6, wherein the interactive data information comprises at least one of: music, live broadcast, prompt information, and electronic device dynamic (See Par.325-326, disclose the target electronic device receives an outside communication signal such as a call signal, text signal or data such as a picture or video and forward the data to the speaker of the wireless transmitter 300 which outputs the sound, also the electronic device includes a broadcast reception module 211).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/           Examiner, Art Unit 2859      

/EDWARD TSO/          Primary Examiner, Art Unit 2859